                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                        Case No. 3:20-cv-00072-GCM-DSC

____________________________________
                                       )
ALLISON MONET HARDIN,                  )
                                       )
           Plaintiff,                  )
                                       )
      vs.                              )
                                       )
DUKE ENERGY CORPORATION;               )
DUKE ENERGY BENEFITS COMMITTEE; )
and ALIGHT SOLUTIONS LLC,              )
                                       )
           Defendants.                 )
______________________________________ )

                                  NOTICE OF SETTLEMENT

       Plaintiff Allison Monet Hardin (“Plaintiff”) and Defendants Duke Energy Corporation;

Duke Energy Benefits Committee; and Alight Solutions, LLC (collectively, “Defendants”)

hereby notify the Court that the parties reached settlement in this case on May 1, 2020. The

parties anticipate filing a Stipulation of Dismissal of this action within the next 30 days, and

request that the Court stay all future deadlines in this caseup to and including June 10, 2020.




       Case 3:20-cv-00072-GCM-DSC Document 6 Filed 05/11/20 Page 1 of 3
Respectfully submitted, this the 11th day of May 2020.

/s/Bryan L. Tyson                             /s/ Hannah Styron Symonds

Bryan L. Tyson                                Hannah Styron Symonds
Marcellino & Tyson, PLLC                      8529 Six Forks Road, Forum IV
2820 Selwyn Ave. Suite 350                    Suite 600
Charlotte, NC 28209                           Raleigh, NC 27613
Telephone: (704) 919-1519                     Telephone: (919) 760-4149
Fax: (980) 219-7025                           Facsimile: (919) 783-9412
E-mail: bryan@yourattorney.com                Email: hannah.symonds@ogletree.com

Attorneys for Plaintiff                       Attorneys for Defendants




                                              -2-

       Case 3:20-cv-00072-GCM-DSC Document 6 Filed 05/11/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

        It is hereby certified that on May 11, 2020 the foregoing Notice of Settlement was filed
electronically with the Clerk of Court using the CM/ECF system, which will automatically send
email notification of such filing to the following attorneys of record:

Bryan L. Tyson
Marcellino & Tyson, PLLC
2820 Selwyn Ave. Suite 350
Charlotte, NC 28209
E-mail: bryan@yourattorney.com


                                       By: /s/ Hannah Styron Symonds
                                           Hannah Styron Symonds
                                       8529 Six Forks Road, Forum IV
                                       Suite 600
                                       Raleigh, NC 27613
                                       Telephone: (919) 760-4149
                                       Facsimile: (919) 783-9412
                                       Email: hannah.symonds@ogletree.com

                                       Attorneys for Defendants

                                                                                        42804301.1




                                               -3-

      Case 3:20-cv-00072-GCM-DSC Document 6 Filed 05/11/20 Page 3 of 3
